DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 07/20/2022. Claims 1-2, 8, and 12 have been amended with no claims canceled or added. Currently, claims 1-14 are pending and are being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cap retainer” in claim 4, “grip enhancer” in claims 5-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance, a “cap retainer” will be interpreted as a threaded section that engages with the corresponding threaded section of the adapter cap, a lip and groove that retains the adapter cap via an inwardly directed compressive force, or a structural equivalent in the art capable of keeping the cap on the adapter (see application specification, pg. 6, lines 3-20), and “grip enhancer” will be interpreted as at least 1 ring, ridges that surround the base of the adapter, or structural equivalents in the art capable of providing a grip of the cap to the user (see application specification, pg. 7, lines 29-35, and pg. 8, lines 1-4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strater (US 5261572) in view of Contreras (US 20090272769)
Regarding claim 1, Strater discloses an adapter for a container (abstract) having an original dispensing tip 18 (see figure and col. 2 , lines 10-24)  that is used for a variety of fluids (col. 1, lines 11-14, “A variety of liquids may be dispensed from such bottles such as soldering flux, solvents, glues, food products and the like”), the adapter comprising:
An assembly comprising: 
An adapter 12 configured to thread onto a container 10 (see figure, screw cover 12, col 1, lines 61-68)
A secondary tip 17 connectable to the adapter (figure, needle 16 with ferrule 17, see col. 2, lines 3-9, “conventional needle 16, including a hollow ferrule 17, is jammed inside the conical tip”), the secondary tip comprising:
	An inner tube (fig., hollow ferrule 17) that extends downwardly without penetrating an opening 23 of the original dispensing tip 18 (fig. hollow ferrule 17 does not penetrate passage 23 of “adapter 18”, see col. 2, lines 10-24)
	Wherein the inner tube 17 is a frustoconical tube that fits around a circumference of the original dispensing tip 18 (hollow ferrule 17is frustoconical due to slopes away from needle, see annotated fig. below)
	wherein the inner tube 17 forms a seal against an exterior surface of the original dispensing tip 18 without obstructing the opening of the original dispensing tip (fig., hollow ferrule sealing the “adapter 18”; see abstract, “An adapter…includes a generally conical extension. The extension seals inside the ferrule of a needle”)
	Wherein the secondary tip 16 is configured to reduce a volume of a droplet of fluid ejected from the container (col. 1, lines 18-28, “liquid can be dispensed in a very fine stream or tiny droplet and the needle can reach into confined spaces”)
	Wherein the assembly is removably securable to the container 10 without removal of the original dispensing tip 18 (figure, col. 1, lines 60-68, “The neck of the bottle has a male thread 11 for receiving a screw cover 12.”, also see col. 2, lines 10-32, “The adapter has a partially tapered plug 19 which fits within the mouth of the bottle and keeps the adapter centered… A damaged or plugged needle can be readily replaced… by simply pressing the needle against a solid surface to force the needle and adapter out of the cover. The needle can then be pulled off the adapter and replaced. The plug part of the adapter may be made a tight enough fit inside the bottle to remain on the bottle when the cover is removed” NOTE: Therefore, the original dispensing tip is not removed when removing the adapter and secondary tip).
	Wherein the container is a squeeze type container (see col. 1, lines 61-68 , “the dispenser bottle employs a conventional flexible plastic bottle 10” NOTE: the bottle being flexible allows the container to be a squeeze type container).

    PNG
    media_image1.png
    614
    579
    media_image1.png
    Greyscale

Strater  teaches in col. 1, lines 18-28 that “liquid can be dispensed in a very fine stream or tiny droplet” but is silent to wherein the adapter is a micro drop adapter, and wherein the volume of the droplet ejected from the container is reduced on a microliter scale.
However, Contreras teaches a secondary insert 705 for original tip 703 for a squeeze type container (paragraph 0035, “an insert 705 can be used… to ensure that a predetermined drop size is released from the nozzle 703… allows for the creation of volumetric drop sizes when the body 101 is squeezed”), wherein the volume of the droplet ejected from the container is reduced on a microliter scale (paragraph 0035, “Examples of drop sizes include 30 microliter, 40 microliter”). Note: a “microliter scale” is interpreted as a volume of less than 50 microliters (see application specification, pg. 2, lines 9-10). Because the adapter reduces droplet volume to a microliter scale, it is considered to be a “micro drop adapter”.)
Since Strater suggests that the device is utilizable in a variety of fields (see Strater, col. 1, lines 11-14, “A variety of liquids may be dispensed from such bottles such as soldering flux, solvents, glues, food products and the like” NOTE: this suggests that a potential liquid can be medicament for the eye), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify assembly disclosed in Strater such that the adapter is a micro drop adapter and that the volume of the droplet ejected from the container is reduced on a microliter scale, as taught by Contreras, for the purpose of allowing the device to be utilized with medicine by providing an appropriate volume for medicament as prescribed by a doctor (see Contreras, paragraph 0035) and specifically a microliter volume of medication in order  to allow a further degree of control when administering medication into the eye, thereby assisting in preventing the user from accidentally administering more medication than needed.
Regarding claim 8, Strater discloses wherein the adapter comprises a cavity defined by an outer wall of the inner tube and an inner wall of the adapter (see annotated figure above)
Regarding claim 9, Strater discloses wherein the adapter comprises a threaded section that corresponds to a threaded section 11 on the container (“The neck of the bottle has a male thread 11 for receiving a screw cover 12” NOTE: thereby suggesting that the adapter of Strater has a corresponding threaded section for male thread 11 )
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, and in further view of LoTurco (US 4739906).
Regarding claim 2, Strater fails to teach wherein the secondary tip comprising a circumferential groove that interconnected with a circumferential ring of the adapter to capture the secondary tip within the adapter.
However, LoTurco teaches a drug dispenser (abstract) comprising a secondary tip 32 with an adapter 16 (fig. 4, conical portion 32 attached to retaining ring 16), wherein the secondary tip 32 comprises a circumferential groove that is interconnected with a circumferential ring 41 (fig. 4, groove area above mounting ring portion 34) of the adapter 16 to capture the secondary tip 32 within the adapter 34 (fig. 4, col. 3, lines 34-37, “The retaining ring 16 includes the seal retainer flange 41 which sandwiches the seal mounding ring portion 34 against the seal support face 29 to the bottle end”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Strater by having the secondary tip comprise a circumferential groove interconnecting with a circumferential ring of the adapter, as taught by LoTurco, for the purpose of providing an additional means of sealing the assembly to the bottle (see LoTurco, col. 3, lines 34-37).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras and LoTurco, and in further view of Joshi (US 20030024947)
Regarding claim 3, Strater fails to teach wherein the assembly comprises a cap to cap the secondary tip when the cap is connected to the adapter.
However, Joshi teaches a drop adapter (fig. 1, cap 24 and piercer 30 to attach to container 12 with original tip 62) wherein the assembly comprises a cap 48 to cap the secondary tip 30 (fig. 3, piercer 30 rises above to create a tip, also see fig. 1, cap 48 to cover piercer 30, see paragraph 0022) when the cap 48 is connected to the adapter (fig. 1, cap 48, see paragraph 0022, “may be sealed by a flip top cap 48”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro drop adapter disclosed in Strater to include a cap to cap the secondary tip when the cap is connected to the adapter, as taught by Joshi, for the purpose of providing a suitable means of sealing the secondary tip when not in use (see Joshi, paragraph 0022), thereby maintaining sterility of the secondary tip.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, LoTurco and Joshi, and alternatively in further view of Stark (US 20070102455 A1).
Regarding claim 4, Joshi appears to have a cap retainer to retain the cap 48 on the adapter (paragraph 0022, “may be sealed by a flip top cap 48”)
However, if this is not clearly envisioned by the applicant, Stark teaches medicine dispenser (abstract) with a cap retainer to retain the cap (paragraph 0099, “The cylindrical wall 61 is provided, near its upstream end, with an inwardly directed circumferential groove, which is a snap fit over the flange 55, so as to maintain the cap in position.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Joshi to have a cap retainer portion to retain the cap on the adapter, as taught by Stark, for the purpose of providing a suitable means of keeping the cap in place (see Stark, paragraph 0099).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, LoTurco, and Joshi, and in further view of Boyd (US 20070045354 A1).
Regarding claims 5-6, Joshi discloses wherein the cap is configured to be removed from the adapter (fig. 3, cap 48 to be removed from cap 24) fails to teach wherein the cap comprises at least one type of grip enhancer to assist removal of the cap, and wherein the cap comprises at least one type of grip enhancer to assist removing the cap from the adapter.
However, Boyd teaches a dropper bottle (abstract) wherein the cap 20 comprises a type of grip enhancer 21 that comprises a multitude of grooves on the outer wall to assist removing the cap from the assembly (fig. 1, closure 20 with indentation 21, paragraph 0059, “one indentation (11 or 21) is formed on each of the front and back side of the body 10 and the closure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed in Joshi to have a grip enhancer comprising a multitude of grooves on the outer wall of the cap such that the cap comprises at least one type of grip enhancer to assist removing the cap from the adapter, as taught by Boyd, for the purpose of providing a suitable grip to handle both the cap and the container (see Boyd, paragraph 0048, “The two indentations can function as gripping areas for a user to easily grasp the container during handling of the lens care system”)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, LoTurco, and Joshi, and in further view of Boyd and Browne (US 6223918)
Regarding claim 7, Joshi discloses wherein the cap is configured to be removed from the adapter (fig. 3, cap 48 to be removed from cap 24), but fails to teach wherein the cap comprises at least two types of grip enhancer to assist removing the cap from the adapter.
However, Boyd teaches a type of grip enhancer comprising a multitude of grooves (fig. 1, closure 20 with indentation 21, paragraph 0059, “one indentation (11 or 21) is formed on each of the front and back side of the body 10 and the closure”), and Browne teaches a medicine dispenser (abstract) with a type of grip enhancer comprising a ring that assists the user in gripping and pulling the cap away (fig. 6, pull ring 68 pulling away region 66, col 5., lines 52-59)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed in Joshi by adding the grip enhancer taught in either Boyd or Browne for the purpose of providing a suitable grip for the cap to be removed, thereby making it easier to access the medicine.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed in Joshi with both of the grip enhancers taught in Boyd and Browne for the purpose of providing multiple options for the user to grip the cap, thereby allowing the user to choose a grip enhancer better suited for a given situation.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, and further in view of Hearne (US 20070233020)
Regarding claim 10, Strater discloses wherein the adapter is threadingly engaged with the bottle (fig., screw cap 12 with male thread 11), but is silent to wherein the adapter comprises a grip enhancer comprising a multitude of grooves
However, Hearne teaches a medicine container (abstract) wherein a cap 10 threadingly engaged with the bottle (fig. 2, threaded portion 22) comprises a grip enhancer comprising a multitude of grooves (paragraph 0040, “plurality of grip protrusions on base 14”, and comprises multiple grooves in between the grip protrusion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter disclosed in Strater to include a grip enhancer comprising a multitude of grooves, as taught by Hearne, for the purpose of providing a suitable means of gripping the cap and providing assistance in twisting the adapter off of the bottle, and since both the adapter in Strater and the dispenser in Hearne comprise a threaded section configured to allow the dispenser to twist (see Hearne, fig. 2, threaded sections 22).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, and further in view of Hagele (US 20060116649)
Regarding claim 11, Strater is silent wherein the secondary tip comprises material that is flexible.
However, Hagele teaches a dropper tip 20 comprising a flexible material (fig. 4, conduit 20 flexible along angle A, and “material forming the tip is flexible” see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary tip disclosed in Strater such that it comprises a flexible material, as taught by Hagele, for the purpose of providing a suitable material that is flexible and resilient so that should the tip come into contact with sensitive structures, such as an eye of a patient, injury is minimized (see Hagele, abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Tieck (US 20160015957) and Contreras.
Regarding claim 12, Strater discloses a drop adapter for a dropper bottle 10 having an original dispensing tip 18 (abstract and figure) that can be used for a variety of fluids (col. 1, lines 11-14, “A variety of liquids may be dispensed from such bottles such as soldering flux, solvents, glues, food products and the like”) comprising:
A dropper bottle retainer portion 12 comprising a threaded section connecting the adapter to the dropper bottle 10 (figure, screw cap 12 with needle 16 and ferrule 17 with male thread 11 of container 10)
An internally disposed tube 17 adapted to engage the original dispensing tip 18 (figure, ferrule engaging conical extension 22), and a lower end of the internally disposed tube 17 flares outwardly to receive and retain the original dispensing tip 18 (see annotated figure below), 
wherein an inner surface of the internally disposed tube 17 creates a seal when engaging with the original dispensing tip 18 (figure, ferrule 17 seals to original tip, see abstract, “The extension seals inside the ferrule of a needle”), and
a tip portion 16 extending above the dropper bottle retainer portion 12 (figure, needle 16 above screw cap 12), the tip portion comprising a drop forming tip section that reduces the volume of the fluid (figure, needle 16 has a distal tip section that creates fine stream or tiny droplet, see col. 1, lines 18-28)
wherein the internally disposed tube 17 and the drop forming tip section create a channel in fluid connection with contents of the dropper bottle (figure, needle 16 and ferrule 17 in communication with passage 23, which is in fluid communication with bottle 10), and 
Wherein the drop forming tip section reduces the volume of a droplet ejected from the dropper bottle (col. 1, lines 18-28, “liquid can be dispensed in a very fine stream or tiny droplet” NOTE: needle 16 is also substantially smaller than passage 23 of the original dispensing tip 18, thus creating smaller droplets than the original dispensing tip 18).

    PNG
    media_image2.png
    778
    497
    media_image2.png
    Greyscale

Strater is silent to wherein the internally disposed tube is flexible and resilient.
However, Tieck  teaches an attachment 204 that is flexible and resilient to allow it to be snapped into the port of a reservoir (paragraph 0779, “the cap 204… is sufficiently flexible and resilient to allow the cap 204 to be snapped into the port of the reservoir 201”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internally disposed tube of Strater such that it is flexible and resilient, as taught and suggested by Tieck, for the purpose of providing a suitable material for the internally disposed tube  in order to properly snap onto the original dispensing tip (see Tieck, paragraph 0779, “allow the cap 204 to be snapped into the port”), thereby providing a stronger seal and engagement between the original dispensing tip and the internally disposed tube.
Strater is silent to wherein the drop adapter is a micro drop adapter, wherein the tip portion comprises a micro drop forming tip section, wherein the micro drop forming tip section reduces the volume of a droplet ejected from the dropper bottle on a microliter scale
However, Contreras teaches a secondary adapter 705 for original tip 703 for a squeeze type container (paragraph 0035, “an insert 705 can be used… to ensure that a predetermined drop size is released from the nozzle 703… allows for the creation of volumetric drop sizes when the body 101 is squeezed”), wherein the adapter is a micro drop adapter, wherein the volume of the droplet ejected from the container is reduced on a microliter scale (paragraph 0035, “Examples of drop sizes include 30 microliter, 40 microliter”). Note: a “micro liter scale” is interpreted as a volume of less than 50 microliters (see application specification, pg. 2, lines 9-10).
Since Strater suggests that the device is utilizable in a variety of fields (see Strater, col. 1, lines 11-14, “A variety of liquids may be dispensed from such bottles such as soldering flux, solvents, glues, food products and the like” NOTE: this suggests that a potential liquid can be medicament for the eye), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter disclosed in Strater such that the tip portion comprises a micro drop forming tip section, wherein the micro drop forming tip section reduces the volume of a droplet ejected from the dropper bottle on a microliter scale, as suggested and taught by Contreras, for the purpose of allowing the device to be utilized with medicine by providing an appropriate volume for medicament as prescribed by a doctor (see Contreras, paragraph 0035) and specifically a microliter volume of medication in order  to allow a further degree of control when administering medication into the eye, thereby preventing the user from accidentally administering more medication than needed.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras and Tieck, and further in view of Joshi
Regarding claim 13, Strater fails to teach the micro drop adapter further comprising a cap to cap the tip portion.
However, Joshi teaches a drop adapter (fig. 1, cap 24 and piercer 30 to attach to container 12 with original tip 62) wherein the assembly comprises a cap 48 to cap the tip portion 30 (fig. 3, piercer 30 rises above to create a tip, also see fig. 1, cap 48 to cover piercer 30, see paragraph 0022) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micro drop adapter disclosed in Strater to include a cap to cap the tip portion, as taught by Joshi, for the purpose of providing a suitable means of sealing the secondary tip when not in use (see Joshi, paragraph 0022), thereby maintaining sterility of the secondary tip.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Strater in view of Contreras, Tieck, and Joshi, and in further view of Boyd.
Regarding claim 14, the combined references in which Joshi further teaches wherein the cap is configured to be removed from the adapter (fig. 3, cap 48 to be removed from cap 24), but fails to teach wherein the cap comprises at least one type of grip enhancer to assist removal of the cap, and wherein the cap comprises at least one type of grip enhancer to assist removing the cap from the adapter.
However, Boyd teaches a dropper bottle (abstract) wherein the cap 20 comprises a type of grip enhancer 21 that comprises a multitude of grooves on the outer wall to assist removal of the cap (fig. 1, closure 20 with indentation 21, paragraph 0059, “one indentation (11 or 21) is formed on each of the front and back side of the body 10 and the closure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap disclosed in Joshi to have a grip enhancer comprising a multitude of grooves on the outer wall of the cap such that the cap comprises at least one grip enhancer to assist removal of the cap, as taught by Boyd, for the purpose of providing a suitable grip to handle both the cap and the container (see Boyd, paragraph 0048, “The two indentations can function as gripping areas for a user to easily grasp the container during handling of the lens care system”)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-10, and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, and 10 of U.S. Patent No. 10932947 in view of Strater
Regarding claim 1, the patent claims disclose a micro drop adapter for a container having an original dispensing tip (claim 1, “a micro drop adapter for a dropper bottle having an original tip”) comprising: an assembly comprising:
An adapter (claim 1, “dropper bottle retainer”) configured to thread onto a container (claim 10, “dropper bottle retainer comprises a threaded section that corresponds to a threaded section on the dropper bottle”), and
A secondary tip connectable to the adapter (claim 1, “a micro drop forming tip section connected to the tubular body section”), the secondary tip comprising:
An inner tube that extends downwardly (claim 1, “the inner tube extends into the cavity”)
Wherein the inner tube is a frustoconical tube (claim 12, “wherein the inner tube is frustoconical in shape”) that fits around a circumference of the original dispensing tip (claim 1, “an inner tube adapted to engage the original tip of the dropper bottle to create a seal”)
Wherein the inner tube forms a seal against an exterior surface of the original dispensing tip (claim 1, “an inner tube adapted to engage the original tip of the dropper bottle to create a seal”)
Wherein the secondary tip is configured to reduce a volume of a droplet fluid ejected from the container (claim 1, “a micro drop forming tip section connected to the tubular body section”)
Wherein the volume of the droplet ejected from the container is reduced on a microliter scale (claim 1 “micro drop forming tip section”)
The patent is silent to wherein the inner tube does not penetrate an opening of the original dispensing tip, wherein the inner tube does not obstruct the opening of the original dispensing tip, wherein the assembly is removably securable to the container without removal of the original dispensing tip, and wherein the container is a squeeze type container.
However, Strater teaches a dropper adapter (abstract) wherein the inner tube 17 does not penetrate an opening of the original dispensing tip (figure, ferrule does not penetrate passage 23 of original tip), wherein the inner tube 17 does not obstruct the opening of the original dispensing tip (figure, ferrule 17 spaced away from passage 23 of original tip), wherein the assembly is removably securable to the container without removal of the original dispensing tip (figure, screw cap 12 is screwed onto the bottle 10, and suggests that the screw cap can be screwed off, thus suggesting that the assembly is removable without removal of the original dispensing tip), and wherein the container 10 is a squeeze type container (col. 1, lines 61-68, “the dispenser bottle employs a conventional flexible plastic bottle 10”, NOTE: the bottle being flexible allows the container to be a squeeze type container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention such that the inner tube does not penetrate an opening of the original dispensing tip and wherein the inner tube 17 does not obstruct the opening of the original dispensing tip, as taught and suggested by Strater, for the purpose of providing a suitable pathway for the fluid from the original container to flow with minimal resistance.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention such that the assembly is removably securable to the container without removal of the original dispensing tip, as taught and suggested by Strater, for the purpose of providing a suitable means of keeping the original bottle intact after the adapter is used such that it can be used for its original dispensing purpose.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention such that the container is a squeeze type container, as taught and suggested by Strater, for the purpose of providing a suitable container that can allow the user to dispense liquid at their own rate
Regarding claim 8, the patent claims disclose where the secondary tip comprises an adapter tip section that extends above an upper surface of the adapter (claim 1, “a micro drop forming tip section connected to the tubular body section”) and an inner tube section that extends below the upper surface of the adapter (claim 1, “a cavity created by the body interior… wherein the inner tube extends into the cavity”) and a cavity is formed that surrounds an outer wall of the inner tube section that is enclosed by an inner wall of the adapter (claim 1, “a cavity created by the body interior and the micro drop forming tip section… wherein the inner tube extends into the cavity”)
Regarding claim 9, the patent claims disclose wherein the adapter comprises a threaded section that corresponds to a threaded section on the container (claim 10)
Regarding claim 10, the patent claim discloses wherein the adapter comprises a grip enhancer comprising a multitude of grooves (claims 7-8, “a grip enhancer on the tubular body section… wherein the grip enhancer comprises a multitude of grooves formed into the tubular body section”)
Regarding claim 12, the patent claims disclose a micro drop adapter for a dropper bottle having an original tip (claim 1), the micro drop adapter comprising: 
A dropper bottle retainer portion (claim 1, “dropper bottle retainer”) comprising:
	A threaded section connecting the micro drop adapter to the dropper bottle (claim 10, “dropper bottle retainer comprises a threaded section that corresponds to a threaded section on the dropper bottle”),
	An internally disposed tube adapted to engage the original dispensing tip (claim 1, “an inner tube adapted to engage the original tip of the dropper bottle to create a seal”),
	Wherein the internally disposed tube is flexible and resilient (claim 11, “wherein the inner tube is at least partially elastically deformable”) and receives and retains the original dispensing tip (claim 1, “inner tube adapted to engage the original tip of the dropper bottle”)
	Wherein an inner surface of the internally disposed tube creates a seal when engaging with the original dispensing tip (claim 1, “inner tube adapted to engage the original tip of the dropper bottle to create a seal”).
	Wherein the internally disposed tube and the micro drop forming tip section create a channel in fluid connection with contents of the dropper bottle (claim 1, “inner tube and micro drop forming tip section create a channel in fluid connection with the dropper bottle”), and
Wherein the micro drop forming tip section reduces the volume of a droplet ejected from the dropper bottle on a microliter scale (“claim 1, “micro drop forming tip section”).
The patent is silent to wherein a lower end of the internally disposed tube flares outwardly to receiver and retain the original dispensing tip.
However, Strater teaches an adapter for a bottle (abstract) wherein a lower end of the internally disposed tube 17 flares outwardly (see annotated figure below)

    PNG
    media_image3.png
    778
    497
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patented invention such that a lower end of the internally disposed tube flares outwardly, as taught and suggested by Strater, for the purpose of providing a suitable structure that has the proper width to receive the original dispensing tip.
Regarding claim 13, Patent  claims discloses the device further comprising a cap to cap the tip portion (claims 2-3, “and an adapter cap that engages the cap retainer to close the channel… wherein the cap retainer is positioned on the micro drop forming tip section”)
Regarding claim 14, Patent claims disclose the cap comprising at least one grip enhancer to assist removal of the cap (claim 5, “further comprising a grip enhancer on the adapter cap”).
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection relies on a different primary reference than applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785